Simmons, Justice.
Sconyers was convicted of the crime of assault with intent to rape. He made a motion for a new trial upon the ground that the verdict was contrary to evidence, and upon the ground of newly discovered evidence. The motion was refused by the court, and he excepted. The jury having found the defendant guilty, and the judge whp tried the case being satisfied with their finding, and there being some evidence to sustain the verdict, we will not interfere with the discretion of the trial judge in refusing to grant a new trial upon the ground that the verdict was contrary to the evidence. The newly discovered evidence seems to be for the purpose of impeaching a witness, Mrs. Jones, on whom the assault is alleged to have been made. Courts will not grant a new trial on the ground of newly discovered testimony which is to be used on the next trial for the purpose of impeaching a witness. According to defendant’s state*678ment, be knew that Mrs. Jones was a prostitute, because he stated to the jury that she made this assignation with him. It seems to us that if he knew she was a common prostitute (as this newly discovered testimony makes her), he could, by the exercise of proper diligence, have found witnesses who would have testified to it. It seems it was little trouble for him to find them after his conviction. Judgment affirmed.